DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/235803, attorney docket 073364/572016 which has a claimed effective filing date of 04/23/2020, based on Chinese Application 202010326417.2, assigned to Hangzhou Silicon-Magic Semiconductor Technology Co. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.


Claim Rejections - 35 USC § 112
Claims 1-20 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 recites a SiC MosFET in the preamble but does not recite any elements that indicate there is SiC required.
Claim 1 recites a base region and a contact region in the base layer, but it si not clear how these relate to the masks. 
Claim 1 recites a gate structure, but is it not clear how it relates to the other doped regions or the masks.
Claims 2, 8 and 10 are rejected under 35 U.S.C. 112(b) or as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 is indefinite because it is not clear how the position of the source defines the areas for the first barrier layer.
Claims 8 and 10 recite “the width” which lacks antecedent.
Claims 8 and 10 recite “the length” which lacks antecedent.
Claim 10 is objected to because the comma are improper which creates confusion.
Claim 12 recites “the side surfaces” which lacks antecedent.
Claim 16 recites “forming a gate oxide layer on the first surface of the base layer…”   This is indefinite because at least a portion of the first surface is already covered, so the first surface cannot be covered.  
Dependent claims carry the same defects as the parent.

Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or make obvious the method of forming a patterned first barrier layer where the first part of the patterned first barrier layer comprises a semiconductor layer and a removable layer that is different from the semiconductor layer, and wherein the second part of the patterned first barrier layer only comprises the removable layer. 
Claims 2-20 depend from claim 1 and carry the same novel feature.  Note that claim 20 is a product-by-process recitation.  MPEP §2113 states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Here, the process of claim 1 forms an intermediate product that includes the novel patterned first barrier layer, which was deemed novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893